DAVIDSON, Judge.
The offense is assault with intent to murder; the punishment, seven years in the penitentiary.
That appellant shot the injured party three times with a pistol is not disputed. According to the state’s testimony, the shooting was without justification or excuse; according to appellant’s testimony, he shot in self-defense.
*414The defensive theory, which the jury rejected, was pertinently submitted by the trial court in his charge. The facts war-want the jury’s finidng.
No bills of exception appear in the record, without which we cannot consider appellant’s contention that the trial court erred in overruling his motion for a continuance.
The judgment is affirmed.
Opinion approved by the court.